Title: From Thomas Jefferson to Literary Fund Board, 3 August 1821
From: Jefferson, Thomas,University of Virginia Board of Visitors
To: Literary Fund Board

Know all men by these presents that we Thomas Jefferson, rector and James Breckenridge, James Madison, Joseph C. Cabell, John H. Cocke, Chapman Johnson and Robert B. Taylor, visitors of the University of Virginia, are held & firmly bound to the President & Directors of the Literary fund in the sum of  58,200, to the payment whereof well and truly to be made, we bind ourselves and our successors to the sd President & Directors and their successors firmly by these presents, sealed with the common seal of the sd Rector & Visitors and dated this  3d day of  Aug. in the year one thousand eight hundred and twenty one.The Condition of this obligation is such that, Whereas the President and Directors of the , under authority of the act of the General assembly of the 24th day of February last past, intituled ‘An act concerning the University of Virginia,’ have this day loaned to the Rector and Visitors of the sd University the sum of  29. thousand 100 Dollars, for the purpose of compleating the buildings, and making the necessary preparations for putting the said University into operation, on the conditions that the lawful interest on the sd sum of  29,100 Dollars shall be annually paid, and the principal be redeemed according to the provisions of the sd act, and that the annual appropriation made by law to the sd University be legally pledged to the sd President and Directors for the punctual payment of the annual interest and redemption of the principal as aforesaid: Now therefore, if the sd Rector & Visitors & their successors shall faithfully pay to the sd President and Directors of the Literary fund and their successors annually on the day of the lawful interest on the sd sum of  29,100. Dollars, or on so much of the sd sums as shall be bearing interest, until the whole of the principal shall have been paid and shall also faithfully pay the sd principal sum of  29,100 Dollars according to the provisions of the sd act of assembly, applying for that purpose the sums of money appropriated annually by law to the use, or for the benefit of the sd University, or so much thereof as may be requisite, which sums of money so appropriated in each year, so far as requisite for the purpose, are hereby pledged and set apart by the sd Rector & Visitors to be applied by the President and Directors of the Literary fund to the payment of the sd interest & principal sum of  29,100 Dollars, borrowed as aforesaid, and to no other uses or objects until the sd payment shall have been made, then the above obligation shall be void, otherwise shall remain in full force and virtue.Th: Jeffersonsigned sealed and delivered in presence ofNicho P TristWilliam Bankhead1822. Jan.gave a bond for 30,900.D. verbatim as this except as to the sum.